In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1560 
JAMES BATSON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

LIVE NATION ENTERTAINMENT, INC., et al., 
                                        Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 11 C 1226 — Gary S. Feinerman, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 14, 2013 — DECIDED MARCH 25, 2014 
                ____________________ 

    Before WOOD, Chief Judge, and  CUDAHY and ROVNER, Cir‐
cuit Judges. 
    WOOD,  Chief  Judge.  James  Batson  walked  up  to  Live  Na‐
tion’s box office at the Charter One Pavilion in Chicago and 
purchased  a  non‐refundable  ticket  to  see  O.A.R.,  a  popular 
American  rock  band.  Ticket  in  hand,  he  realized  that  the 
ticket  price  included  a  $9  parking  fee  for  a  spot  he  did  not 
want.  Believing  that  the  bundled  $9  fee  was  fundamentally 
unfair, he sued on behalf of himself and a proposed class. 
2                                                       No. 13‐1560 

                                  I 
    Batson’s  original  complaint  alleged  claims  under  federal 
antitrust  and  California  unfair  competition  law.  When  Live 
Nation moved to dismiss that action, Batson responded with 
an  amended  complaint,  which  the  district  court  accepted. 
The  amended  complaint  dropped  the  federal  antitrust  and 
California  unfair  competition  theories.  Relying  on  the  juris‐
diction supplied by the Class Action Fairness Act, 28 U.S.C. 
§ 1332(d)(1), Batson substituted a single claim that Live Na‐
tion had committed an unfair practice in violation of the Illi‐
nois  Consumer  Fraud  and  Deceptive  Business  Practices Act 
(Consumer  Fraud  Act  or  Act),  815  ILCS  505/2.  (Batson  is  a 
citizen  of  New  York;  each  of  the  defendant  corporations  is 
incorporated in Delaware and has its principal place of busi‐
ness  in  California.)  The  amended  complaint  criticizes  the 
2010 merger between Live Nation and Ticketmaster (a trans‐
action  that  was  not  blocked  by  the  Department  of  Justice), 
but  its  primary  target  is  Live  Nation’s  tying  of  a  parking 
charge to each concert ticket. Batson insists that the manda‐
tory parking fee is unfair under the Consumer Fraud Act be‐
cause it forces consumers to purchase the parking or forego 
the  concert.  Live  Nation  again  moved  to  dismiss,  arguing 
this  time  that  Batson  failed  to  state  a  claim  under  the  Con‐
sumer  Fraud  Act  under  the  standards  set  out  by  the  Su‐
preme  Court  of  Illinois  in  Robinson  v.  Toyota  Motor  Credit 
Corp., 775 N.E.2d 951 (Ill. 2002). The district court agreed and 
dismissed, and Batson now appeals. We affirm. 
                                  II 
    The  facts  underlying  Batson’s  complaint  are  straightfor‐
ward. On July 10, 2010, Batson purchased a ticket for a con‐
cert  by  O.A.R.  from  Live  Nation’s  box  office  at  the  Charter 
No. 13‐1560                                                                3 

One Pavilion in Chicago. After the transaction was complete, 
Batson  spotted  on  the  face  of  the  ticket  a  notation  that  a  $9 
parking fee was included in the price. Indeed, it is undisput‐
ed that every single ticket sold for that concert reflected the 
same information: of the total price, $9 was designated as a 
parking fee, whether or not the buyer needed to park a car. 
Batson  had  no  car  to  park;  he  had  walked  from  downtown 
Chicago to the concert venue and had bought the ticket im‐
mediately before  the  concert. As far as we know,  Batson at‐
tended  the  concert,  but  the  sting  of  the  mandatory  parking 
fee stayed with him, leading to this lawsuit.  
                                    III 
    We review a district court’s decision granting a motion to 
dismiss under Federal Rule of Civil Procedure 12(b)(6) de no‐
vo. Stayart v. Yahoo! Inc., 623 F.3d 436, 438 (7th Cir. 2010).  
    Illinois’s Consumer Fraud Act is intended to protect con‐
sumers from unfair methods of competition and other unfair 
and deceptive business practices. See Robinson, 775 N.E.2d at 
960. It is liberally construed to effectuate its purpose. Id. Bat‐
son chose to proceed under an unfairness analysis, as he was 
entitled to  do: “A plaintiff may allege that conduct is unfair 
under  [the Act]  without  alleging  that  the  conduct  is  decep‐
tive.”  Siegel  v.  Shell  Oil  Co.,  612  F.3d  932,  935  (7th  Cir.  2010) 
(citing Saunders v. Mich. Ave. Nat’l Bank, 278 Ill. App. 3d 307 
(1996)).  
   In  determining  whether  particular  conduct  is  unfair,  the 
Act  dictates  that  “consideration  shall  be  given  to  the  inter‐
pretations  of  the  Federal  Trade  Commission  (FTC)  and  the 
federal  courts  relating  to  Section  5(a)  of  the  Federal  Trade 
Commission Act.”  815  ILCS  505/2;  see  Robinson,  775  N.E.2d 
4                                                          No. 13‐1560 

at  960.  The  most  important  of  those  interpretations  are  the 
“Sperry  factors,”  which  the  FTC  has  published  and  the  Su‐
preme  Court  has  cited  with  approval.  Id.  See  Federal  Trade 
Comm’n  v.  Sperry  &  Hutchinson  Co.,  405  U.S.  233  (1972).  Illi‐
nois  recognizes  the  Sperry  test,  and  so  we  too  will  use  it  as 
our point of departure.  
    The  Sperry  factors  ask  whether  the  practice  (1)  offends 
public  policy;  (2)  is  immoral,  unethical,  oppressive,  or  un‐
scrupulous;  or  (3)  causes  substantial  injury  to  consumers. 
Sperry,  405  U.S.  at  244  n.5.  See  also  Robinson,  775  N.E.2d  at 
961. The Illinois Supreme Court has confirmed that “all three 
of the criteria in Sperry do not need to be satisfied to support 
a finding of unfairness.” Robinson, 775 N.E.2d at 961; see Peo‐
ple  ex  rel.  Fahner  v.  Walsh,  122  Ill.  App.  3d  481,  484  (1984); 
Boyd  v.  U.S.  Bank,  N.A.,  787  F.  Supp.  2d  747,  751  (N.D.  Ill. 
2011)  (citing  additional  Illinois  state  cases).  Instead,  citing 
Cheshire Mort. Serv., Inc. v. Montes, 223 Conn. 80 (1992) with 
approval,  the  Illinois  high  court  has  held  that  “[a]  practice 
may be unfair because of the degree to which it meets one of 
the  criteria  or  because  to  a  lesser  extent  it  meets  all  three.” 
Robinson,  775  N.E.2d  at  418  (citing  Cheshire,  223  Conn.  at 
106).  Batson’s  claim  must  therefore  satisfy  at  least  one  of 
these criteria, which we now consider.  
     1. Offense to Public Policy          
    Batson  contends  that  Live  Nation’s  practice  of  including 
the price of parking in the cost of the concert ticket violates a 
public policy against tying, a public policy in favor of musi‐
cal  diversity,  and  one  in  favor  of  the  use  of  alternatives  to 
cars as methods of transportation (e.g., walking or cycling) to 
get to concerts. We look at each in turn.  
No. 13‐1560                                                           5 

    Tying.  Batson’s  first  argument  presumes  that  there  is  a 
general public policy against tying, which Live Nation is vio‐
lating. He insists that he is not alleging that the arrangement 
violates either federal or state antitrust law. See Sherman Act 
§ 1, 15  U.S.C.  § 1;  Clayton Act  §  3, 15 U.S.C. §  14; 740  ILCS 
10/1 et seq. He argues that a tie‐in need not violate antitrust 
laws in order to offend a broader public policy against tying 
arrangements,  at  least  for  purposes  of  the Act.  Live  Nation 
counters that a tying arrangement cannot violate public poli‐
cy for purposes of the Consumer Fraud Act if it does not vio‐
late federal antitrust laws. In the alternative, Live Nation as‐
serts  that  Batson’s  tying  argument  fails  because  antitrust‐
based  claims  may  not  be  brought  at  all  under  the  Act,  ac‐
cording  to  Laughlin  v.  Evanston  Hosp.,  550  N.E.2d  986  (Ill. 
1990).  
     Live  Nation  overreads  Laughlin,  in  our  view.  The  court 
there was concerned about the possibility that the Consumer 
Fraud  Act  might  morph  into  an  additional  enforcement 
mechanism for all antitrust violations, on the theory that all 
such  violations  reflect  unfair  practices.  It  thus  wrote  that 
“[t]here is no indication that the legislature intended that the 
Consumer Fraud Act be an additional antitrust enforcement 
mechanism.  The  language  of  the  Act  shows  that  its  reach 
was  to be limited to  conduct that  defrauds or deceives con‐
sumers or others.” Id. at 993. The Illinois Appellate Court fol‐
lowed this rule when it refused to permit a Consumer Fraud 
Act claim to proceed in a case filed against an alleged potash 
cartel. See Gaebler v. N. M. Potash Corp., 676 N.E.2d 228, 230 
(Ill. App.  Ct.  1996).  See  also  Zekman  v.  Direct  Am.  Marketers, 
Inc., 695 N.E.2d 853, 859 (Ill. 1998). It remains possible, how‐
ever,  that  an  unfair  practice  might  be  covered  by  both  the 
6                                                         No. 13‐1560 

antitrust  law  and  the  Consumer  Fraud Act,  and  so  we  pro‐
ceed on the basis of that assumption.  
     That brings us to the next question: whether, for purpos‐
es  of  the  Consumer  Fraud Act,  a  tying  arrangement  can  of‐
fend a public policy against tying arrangements if it does not 
violate antitrust law. In this connection, it is worth recalling 
the  developments  in  the  antitrust  law  governing  tying.  At 
one  time  tying  arrangements  were  thought  to  be  so  perni‐
cious  that  they  should  be  condemned  as  per  se  illegal,  see, 
e.g., N. Pac. Ry. v. United States, 356 U.S. 1, 5 (1958), citing Int’l 
Salt  Co.  v.  United  States,  332  U.S.  392  (1947).  Today,  the  Su‐
preme  Court  takes  a  much  more  benign  view  of  tying,  rec‐
ognizing that it may be procompetitive or competitively neu‐
tral, and thus that it should be illegal only if there is “suffi‐
cient power in the tying product market to restrain competi‐
tion in the market for the tied product … .” Ill. Tool Works Inc. 
v. Indep. Ink, Inc., 547 U.S. 28, 36 (2006). In light of that shift, 
we  reject  the  idea  that  there  is  any  undifferentiated  policy 
against  tying  reflected  in  federal  law,  and  to  the  extent  that 
Illinois law follows suit, in its law.  
    Antitrust  law  has  backed  away  from  flat  condemnation 
of tying arrangements because they are not always abusive, 
and when they are not, they are a legitimate method of com‐
petition. Nothing in the Consumer Fraud Act is designed to 
prohibit hard, but fair, competition. We can find no justifica‐
tion in Illinois law or policy for a rule that would ban a tying 
arrangement under the Consumer Fraud Act, even if that ty‐
ing  arrangement  were  found  not  to  be  anticompetitive  for 
antitrust purposes. Nor has Batson referred us to any case in 
which  the  Illinois  Supreme  Court  has  found  a  tying  ar‐
No. 13‐1560                                                            7 

rangement  to  violate  Illinois  public  policy  where  that  ar‐
rangement has not also violated antitrust law. 
    The cases on which Batson relies, Elder v. Coronet Ins. Co., 
558 N.E.2d 1312 (Ill. App. Ct. 1990), and Gainer Bank, N.A. v. 
Jenkins, 672 N.E.2d 317 (Ill. App. Ct. 1996), are not to the con‐
trary. In Elder, the court found that denying insurance claims 
on the basis of a polygraph test was sufficient to state a cause 
of  action  under  the  Consumer  Fraud  Act.  Although  there 
was  no  specific  statute  prohibiting  insurance  companies 
from  using  polygraphs  in  this  way,  the  court  thought  the 
practice  offended  the  policy  against  polygraphs  “as  it  has 
been established by statutes, the common law, or otherwise.” 
Elder,  558  N.E.2d  at  1316.  In  so  holding,  it  rejected  the  de‐
fendant’s  contention  that  there  was  no  established  anti‐
polygraph policy at the time. The court concluded that “the 
public  policy  of  the  state  as  established  by  case  law”  rejects 
defendant’s use of the polygraph. Id. (emphasis added). The 
problem in Elder was thus the use of polygraphs in ways that 
decisional law disapproved. In contrast, Batson cites no Illi‐
nois  case  in  which  a  court  has  found  that  a  tying  arrange‐
ment  that  is  permissible  for  antitrust  purposes  nonetheless 
violates Illinois public policy. Without such authority, Elder is 
inapposite.  
    Gainer  does  not  help  either.  There,  the  court  allowed  an 
unfairness  claim  to  proceed  based  on  policies  embodied  in 
another  statute  that  itself  did  not  give  a  private  right  of  ac‐
tion. It justified this step because the consumer was “not su‐
ing  under  the  Act,  but  invok[ing]  it  merely  to  prove  viola‐
tions  of  the  [Consumer  Fraud Act].”  672  N.E.2d  at  319.  But 
Batson  is  not  using  another  statute  to  prove  a  public policy 
violation under the Consumer Fraud Act. Indeed, he has ex‐
8                                                        No. 13‐1560 

pressly disclaimed any intent to use the federal or state anti‐
trust laws that way. 
     Batson  could  still  prevail  if  the  forced  purchase  of  park‐
ing  along  with  the  concert  violated  antitrust  law.  We  agree 
with  the  district  court,  however,  that  the  allegations  to  this 
effect in Batson’s amended complaint do not survive scrutiny 
under Federal Rule of Civil Procedure 12(b)(6). As we noted 
earlier,  a  tying  arrangement  exists  when  a  seller  exploits 
power over one product (the tying product) to force the buy‐
er  to  accept  a  second  product  (the  tied  product).  See  Indep. 
Ink,  547  U.S.  at  36–37.  “Such  an  arrangement  violates  § 1  of 
the Sherman Act if the seller has appreciable economic pow‐
er in the tying product market and if the arrangement affects 
a substantial volume of commerce in the tied market.” East‐
man Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451, 462 
(1992) (internal quotation marks omitted).  
    Applying  those  principles  here,  we  would  need  to  find 
that Live Nation had enough power in some market (O.A.R. 
concerts?  Live  music  concerts?  Entertainment  in  Chicago?) 
to permit it to force people to spend money for useless park‐
ing  rights  (the  tied  product).  But  is  it  possible  to  regard 
O.A.R. concerts or the Charter One Pavilion as a meaningful 
product  market?  In  a  related  context,  we  have  held  that  a 
single  popular  venue  is  not  a  stand‐alone  relevant  market. 
See Elliott v.  United Center, 126 F.3d  1003 (7th Cir.  1997).  We 
are  dubious  here  as  well  that  the  Charter  One  Pavilion  in 
Chicago  has  that  much  clout.  Even  if  it  does,  however,  Bat‐
son has failed to allege anything that would plausibly show 
that  Live  Nation’s  parking  tie‐in  has  affected  a  substantial 
volume  of  commerce  in  parking  (we  presume  parking  in 
Chicago, but that is unclear). Indeed, Batson all but concedes 
No. 13‐1560                                                           9 

this  point  and  instead  invites  us  to  break  new  ground  by 
finding  that  a  tying  arrangement  violates  federal  antitrust 
law  if  its  anticompetitive  effect  is  felt  in  the  tying  product 
market. We decline the invitation. We are not the arbiters of 
fair  prices  for  Illinois,  and  if  the  requisite  market  power  is 
missing, the antitrust laws do not prohibit a seller from ask‐
ing consumers to pay a higher price for a package.  
    Musical  Diversity;  Walking.  Batson  also  argues  that  Live 
Nation’s parking tie‐in violates public policy in favor of mu‐
sical  diversity  and  the  encouragement  of  walking  to  con‐
certs.  He  is  grasping  at  straws.  First,  as  the  district  court 
found, the musical diversity argument was forfeited because 
it was perfunctory and underdeveloped. Even on the merits, 
there  is  nothing  to  these  assertions.  While  Illinois  no  doubt 
supports both musical diversity and walking, the Consumer 
Fraud Act is concerned with public policy as established by 
statutes  and  the  common  law.  People  ex  rel.  Fahner,  122  Ill. 
App. 3d at 484. The link between those desiderata and the $9 
parking fee is far too tenuous to take this point seriously.  
    2. Immoral, Unethical, Oppressive, or Unscrupulous 
    The  relevant  inquiry  here  is  whether  a  defendantʹs  con‐
duct  is  “so  oppressive  as  to  leave  the  consumer  with  little 
alternative except to submit to it … .” Robinson, 775 N.E. 2d 
at 961. As the district court saw, this element is not satisfied 
if a consumer can avoid the defendant’s practice by seeking 
an alternative elsewhere. See, e.g., Siegel, 612 F.3d at 936 (cit‐
ing  Robinson  for  the  proposition  that  oppression  cannot  be 
proved if plaintiff could have avoided the defendant’s penal‐
ty provisions by going elsewhere to lease a car).  
10                                                        No. 13‐1560 

    Batson  contends  that  he  was  not  informed  of  the  exist‐
ence  of  the  charge  until  after  he  purchased  his  non‐
refundable  ticket  and  saw  “$9  PRK  PAID”  on  its  face.  As‐
suming  this  is  true,  as  we  must,  we  will  assume  that  there 
was  no  way  he  could  avoid  paying  that  $9.  This  fact,  how‐ 
ever,  cuts  both  ways.  When  Batson  purchased  the  O.A.R. 
ticket he was told that it would cost a particular amount, and 
he paid that amount. It was only later that he realized what 
he  paid  “for  the  ticket”  actually  bundled  the  costs  for  the 
ticket and parking. (Indeed, it probably bundled much more: 
there  may have been an opening act before O.A.R. took the 
stage;  the  Charter  One  Pavilion  might  have  had  a  policy 
banning  outside  food  or  drink;  and  so  on.)  What  we  do 
know is that Batson was willing to pay the face price in or‐
der to see O.A.R. He may be trying to argue that he paid an 
overcharge  in  the  amount of $9, but  there is nothing in  this 
record to indicate that there was anything oppressive about 
the  full price. Moreover,  “[a]s the Supreme Court of Illinois 
instructs … , ‘charging an unconscionably high price gener‐
ally  is  insufficient  to  establish  a  claim  of  unfairness.’  Robin‐
son, 201 Ill. 2d at 418.” Siegel v. Shell Oil Co., 656 F. Supp. 2d 
825, 833 (N.D. Ill. 2009), affʹd, 612 F.3d 932 (7th Cir. 2010).  
     Batson offers, as persuasive authority, the  district court’s 
opinion  in  Thompson  v.  Fajerstein,  No.  08  C  3240,  2008  WL 
4279983 (N.D. Ill. 2008), but we do not think it helps him. In 
Thompson,  the  plaintiff  had  met  with  the  defendant,  a  pur‐
ported diamond buyer, and asked him to obtain a very spe‐
cial  diamond  for  his  wife.  The  defendant  agreed  to  do  so, 
asking for $150,000 up front to conduct the search. The plain‐
tiff gave him the money and told him what he wanted (and 
did not want) in the diamond. Defendant eventually found a 
diamond that fit the bill, but he said it would cost $450,000, 
No. 13‐1560                                                        11 

$150,000  more  than  what  plaintiff  originally  wanted  to 
spend. Plaintiff said he was interested, but he asked the de‐
fendant first to provide him with a certification of the jewel’s 
properties from the Gemological Institute of America. When 
plaintiff received the certificate, he found that the stone had 
qualities  he  had  specifically  nixed  (strong  blue  fluorescence 
—  something  his  wife  did  not  like)  and  that  it  was  actually 
worth  only  about  $300,000.  Plaintiff  then  asked  for  his 
$150,000 back, but the defendant evaded him. This is an ex‐
ample of abusive circumstances. The defendant in Thompson 
was  holding  $150,000  hostage,  putting  plaintiff  in  the  posi‐
tion of losing that money or getting an overpriced diamond 
he did not want and never agreed to buy. In our case, Batson 
was told how much the ticket would cost before he handed 
over  his  money.  Even  if  he  learned  about  the  $9  parking 
component afterwards, there is no evidence that the concert 
was worth any less than the face price of the ticket.  
    While  we  understand  why  a  consumer  who  does  not 
want  parking  would  prefer  to  purchase  a  concert  ticket  un‐
bundled from that benefit, there is no rule that requires eve‐
rything to be sold on a fully unbundled basis. Nothing could 
have  stopped  Live  Nation  from  erasing  “$9  PRK  PAID,” 
charging  $9  more  for  the  ticket,  and  announcing  that  there 
was  “free”  parking  for  all  who  needed  it. And  indeed,  as  a 
result  of  backlash  against  the  parking  fee,  it  appears  that 
Live Nation has done just that. See Hilary Lewis, Latest Tick‐
eting  Scandal:  Live  Nation’s  Secret  Parking  Fee,  BUSINESS 
INSIDER        (Mar.        18,         2009,      8:52       PM), 
http://www.businessinsider.com/latest‐ticketing‐scandal‐
live‐nations‐secret‐parking‐fee‐2009‐3 (“[Live Nation] recent‐
ly unveiled a $6‐per‐ticket parking charge for shows at New 
Jersey’s  PNC  Bank  Arts  Center.  Yesterday,  in  the  wake  of 
12                                                         No. 13‐1560 

complaints, Live Nation eliminated the itemized fee from its 
Web site, only to add it to the basic ticket price.”).  
      3. Substantial Injury to Consumers 
    The third Sperry factor asks whether defendant’s practice 
caused  substantial  injury.  It  does  so  only  if  the  injury  is  (1) 
substantial; (2) not outweighed by any countervailing  bene‐
fits to consumers or competition that the practice produces; 
and (3) one that consumers themselves could not reasonably 
have avoided. Siegel, 612 F.3d at 935. See also Cheshire Mort. 
Serv., Inc. v. Montes, 223 Conn. 80, 113 (1992).  
     We assume for the sake of argument that the parking fee 
here  meets  the  first  two  criteria.  This  brings  us  to  the  third 
question, that is, whether the fee could reasonably have been 
avoided.  The  district  court  found  that  Batson  could  have 
done so by choosing not to go to the O.A.R. concert and opt‐
ing  instead  for  alternative  entertainment.  While  in  general 
we agree with this analysis, there is a separate issue related 
to  the  non‐refundable  nature  of  the  ticket.  Batson  was  una‐
ware of the parking fee before he bought the ticket, and once 
he  learned  about  it,  he  was  stuck  with  the  purchase.  That 
takes us back to the question whether the full price was op‐
pressive, however, and we already have explained that there 
is  nothing  in  Batson’s  complaint  that  would  permit  such  a 
finding. We therefore conclude that Batson has failed to state 
a claim under Illinois’s Consumer Fraud Act.  
                           ********************** 
   There are times when consumers are required to accept a 
package  deal  in  order  to  get  the  part  of  the  package  they 
want. An  airline  passenger  with  no  luggage  may  prefer  the 
cost of baggage to be decoupled from the cost of a seat, and a 
No. 13‐1560                                                         13 

law student may prefer to pay lower tuition and avoid “free” 
pizza  days.  But  while  some  people  may  find  these  bundles 
annoying,  or  even  unfair,  the  tie  is  not  illegal  unless  the 
standards  set  forth  in  the  governing  antitrust  cases  have 
been  met.  (Batson  did  not  allege  that  the  offer  of  a  parking 
place was fraudulent because all places were filled; we thus 
have nothing to say about that or any other variation on the 
facts  before  us.)  We  AFFIRM  the  district  court’s  dismissal  of 
Batson’s claim.